~ Case 8:19-cv-02065-CEH-AAS Document1 Filed 09/06/19 Page 1 of 2 PagelID 1

eos

- . ,
é ee eos oer!

UNITED STATES DISTRICT COURT. -, 0 e  eeega sn:
MIDDLE DISTRICT OF FLORIDA (°° " 7% 3 4"
TAMPA, FLORIDA DIVISION —_-

THOMAS/ANN CUTLER,
Plaintiffs

: CASENO: O'(4 cv 20051 36 AAS

WELLS FARGO HOME MORTGAGE
Defendants

DEMAND FOR RELIEF

MOTION TO CONFIRM ARBITRATION AWARD
AGAINST WELLS FARGO FOR MORTGAGE FRAUD
NOTICE AS A FOREIGN JUDGMENT

THIS CAUSE is before the Court on the following: The Plaintiff's Thomas and Ann
Cutler’s Motion to Confirm their Arbitration Award by converting it into a judgment. All
relevant documents are enclosed for review.

Enclosed Arbitration Award for the amount of 2,554.623.93. Two Million, Fifty
Four Thousand, Six Hundred and Twenty Three Dollars and Ninety Three cents.

Copy of the Original Promissory Note and Mortgage Contract was found to be Fraud
(invalid), (enclosed). U.S. Bank was not the holder of the Note, the entity is unknown.

Copy of our Promissory Note and Mortgage of Alleged Loan is enclosed along with
Wells Fargo fabricated documents specifically the Allonge and the Assignment of
Mortgage and according to the Max Gardner Guidelines 12 Fatal Flaws were found in
creating this Mortgage Contract all listed in the enclosed: The Securitization and
Analysis and County Records Report. This report resulted from a private company
hired by the Cutler’s to prove the validity of the Mortgage Contract enclosed completed
March13, 2019, as suspected it was fraud which turned out to be so. This report details
and is the proof that supports our claim. After this report was received the Cutler’s hired
an Arbitrator to put an end to this debate.

A new Arbitration Contract was submitted to all parties on this case on March 26, 2019,
and notice was sent to the Hillsborough county court on Case #08-CA-022076 that an
Case 8:19-cv-02065-CEH-AAS Document1 Filed 09/06/19 Page 2 of 2 PagelD 2

Arbitration Contract had commenced. (Arbitration Contract enclosed). Notice was
sent:fo the Court informing the Court as such.

U.S. Bank made no proof of any claim and defaulted after having been given 4 chances to
do so, and was contacted to participate by the Arbitrator, Robert Presley. Judge Sandra
Taylor, Hillsborough County Court Ignored the Securitization and Analysis Report,
proving this Mortgage Case was fraud, along with the Notice to the Court that the
Arbitration Contract had commenced on March 26", and an Arbitration Award was
given, which was all recorded on Hover and before the Sale date of June 3, 2019. The
Arbitrator closed the Case on May 20, 2019 of which was sent to the Court but was
removed. Judge Taylor sold the Cutler’s home anyway, on June 3%, 2019, and now the
defendants are homeless. Relief is being sought so that the Plaintiff's can purchase a new
home.

U.S. Bank claimed they never agreed to Arbitration and did not sign it, and submitted

a Motion of Opposition to vacate the Arbitration. However, it is the responsibility of
the opposing party to provide full disclosure of proof of claim upon being requested
according to full disclosure law. They breached this Arbitration Contract and they
defaulted to our request making no proof of claim of any type after being given 4 chances
to respond. They also enclosed a mortgage contract which was not complete purposely
leaving out the promissory note because both Ann Cutler never signed it and their
fabricated documents specifically the allonge and the Assignment of Mortgage and pages
that they couldn’t find, and renumbering the pages to look as though all the pages were
enclosed. The Cutler’s filed a Motion to Strike their opposition and are asking for their
opposition to vacate this arbitration to be denied. (Both responses enclosed).

Respectfully Submitted

Cnn Ctl

Ann Cutler

Pro Se Litigant
3098 Phoenix Ave.
Oldsmar, Fl 34677
813-551-9793

Biblelove55@gmail.com

Certificate of Service:

McGuire Woods, LLP

Jason R. Bowyer
jbowyer@mcguirewoods.com
50 N. Laura Street, Ste. 3300
Jacksonville, Florida 32202
